DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eckhof et al. (Pub. No. DE 10135771 A1) in view of Soboleski et al. (Pub. No. US 2002/0151895 A1).
Regarding claims 1-4, 6, 7, and 9-18 Eckhof et al. discloses a device for treating spinal disorders by inhibiting movement at a facet joint, the device comprising: an implant 400 (figures 7-9) having a first face 458 and a second face 459, wherein an entire outer edge (illustrated in figure 9) of the first face 458 is increased in thickness from a central region of the first face and an entire outer edge of the second face 459 is 

    PNG
    media_image1.png
    903
    625
    media_image1.png
    Greyscale


Soboleski et al. teaches that a facet joint implant has width from about 12mm to about 18mm (paragraph 0046; paragraph 0073-table 1) and an average thickness “a” and "b” of between 1.5mm to 2mm (table 1; figure 9a).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made for the implant disclosed by Eckhof et al. to have an average thickness that is between about 0.5 mm and about 3 mm or between about 1 mm and about 2 mm; and an average lateral dimension that is between about 5 mm and about 25 mm or between about 10 mm and about 20 mm, as taught by Soboleski et al., for the purpose of providing a facet implant which fits properly within the facet joint for facet joint fusion.
Claim 5 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Eckhof et al. (Pub. No. DE 10135771 A1) in view of Soboleski et al. (Pub. No. US 2002/0151895 A1) and further in view of Angelucci et al. (Pub. No. US 2003/0045936 A1).
Regarding claim 5, Eckhof et al. as modified by Soboleski discloses the claimed invention except wherein the implant comprises at least one of an autograft or an allograft material.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the implant disclosed by Eckhof et al. and modified by Soboleski et al. to comprise an allograft material, as taught by Angelucci, for the purpose of providing an implant which has mechanical properties which are similar to the mechanical properties of vertebrae, thereby preventing stress shielding and providing excellent long term fusion with the patient's own bone (paragraph 0004).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773